DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 19 JAN 2022 election with traverse of Invention I, Species I, drawn to an embodiment illustrated in FIG. 3, claims 1-15, is acknowledged.
Elected claims 1-15 are allowed. Accordingly, the Species restriction requirement as set forth in the Office action mailed on 20 DEC 2019 is hereby withdrawn. In view of the withdrawal of the Species restriction, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. On 24 JAN 2022, Attorney Joe M. Muncy (Reg. No. 32334) authorized the examiner’s amendment.
The examiner has amended the application as follows:
A. claim 4, lines 2-3, replace “periphery region” with “peripheral region”; and
B. cancel claims 16-20.
Remarks
This application was in condition for allowance except for the following:
A. antecedent basis/typographical error. Cf. MPEP § 608.01(n); and 
B. presence of claims 16-20 directed to an invention nonelected with traverse. Accordingly, claims 16-20 have been canceled. MPEP § 821.02.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the following claimed limitations: “… a first elongated member protruding from the substrate and at least partially surrounding the plurality of fins; an insulating layer disposed over the plurality of fins and the first elongated member; a capping layer disposed over the insulating layer; and an isolation surrounding the plurality of fins, the first elongated member, the insulating layer and the capping layer”, as recited in independent claim 1. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Wu et al. (US 20150162445), is considered pertinent to applicants’ disclosure. Wu does not teach, inter alia, a first elongated member (101g) protruding from the substrate (101) …; and an isolation (104) surrounding the plurality of fins (101f), the first elongated member (101g), the insulating layer (102) and the capping layer (103).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815